8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orbin Dewayne BLEDSOE, Plaintiff-Appellant,v.C/O JENKINS, Defendant-Appellee.
No. 93-6027.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 15, 1993.Decided:  October 21, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Orbin Dewayne Bledsoe, Appellant Pro Se.
Reneen Evat Hewlett, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Orbin Dewayne Bledsoe, a Virginia inmate, appeals the district court's order granting the Defendant summary judgment on Bledsoe's excessive force complaint brought pursuant to 42 U.S.C. § 1983 (1988).  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the award of summary judgment.*  Bledsoe v. Jenkins, No. CA-92-276-R (W.D. Va.  Dec. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The district court granted summary judgment because it held that a "quick kick in the shin" was a de minimus use of physical force.  We take no position on the de minimus inquiry, but rather affirm because Bledsoe's unsworn statement filed in opposition to Jenkins's motion for summary judgment was insufficient to rebut Jenkins's assertion that he did not strike Bledsoe intentionally or maliciously.  See Fed.  R. Civ. P. 56(e);   Adickes v. S. H. Kress & Co., 398 U.S. 144, 158 n.17 (1970);   Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 968-69 (6th Cir. 1991);   Oglesby v. Terminal Transp.  Co., 543 F.2d 1111, 1112 (5th Cir. 1976)